Appellees, who were managers of one of the insane asylums of this state, brought this suit against the members of the board of control, for the purpose of restraining them from interfering with appellees in the management of the asylum referred to.
The act of the Legislature which created the board of control purports to repeal the former law creating boards of managers for such institutions, and the appellees alleged, and the trial court held, that such boards of managers were officers created by the Constitution, and that therefore the Legislature had no power to abolish such officers. As stated, the trial court upheld that contention, and granted an injunction restraining appellants from interfering with appellees' management of the institution referred to.
This court certified that question to the Supreme Court, and that court has answered the question, and held that the act creating the board of control is constitutional, and repealed the former act creating boards to manage the asylums. Cowell v. Ayers, 220 S.W. 764, that decision is decisive of this case, and therefore the judgment of the trial court is reversed, and judgment here rendered for appellants.
Reversed and rendered.
 *Page 231